Citation Nr: 0532165	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  98-15 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
arthrotomy (residuals of a tear of the medial meniscus), 
evaluated as 10 percent disabling prior to September 10, 
2003.

2.  Entitlement to an increased initial evaluation for 
traumatic arthritis of the right knee, evaluated as 10 
percent disabling prior to September 10, 2003.

3.  Entitlement to an increased evaluation for a right total 
knee replacement, previously rated separately as a right knee 
arthrotomy (residuals of a tear of the medial meniscus) and 
traumatic arthritis of the right knee, evaluated as 30 
percent disabling from November 1, 2004.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New York, New York, which denied an increased rating, in 
excess of 10 percent, for a right knee arthrotomy, residual 
of a tear of the medial meniscus.  A January 1999 rating, in 
pertinent part, assigned a separate 10 percent rating for 
right knee traumatic arthritis.

The Board initially reviewed this matter in August 2001, at 
which time, the appeal was remanded to the RO for additional 
evidentiary development, including private treatment records 
and a VA examination.  A review of the record indicates that 
the directed action has been completed and the Board may 
proceed with its review.  See Stegall v. West, 11 Vet. App. 
268 (1998).

A November 2004 rating assigned a temporary schedular 100 
percent rating for a total right knee replacement, effective 
September 10, 2003, reduced to a 30 percent rating effective 
November 1, 2004.




FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for increased evaluations for right knee 
arthrotomy (residuals of a tear of the medial meniscus) and 
traumatic arthritis of the right knee prior to September 10, 
2003, and right total knee replacement from November 1, 2004; 
all reasonable development necessary for the disposition of 
the appeal of this claim has been completed.

2.  The veteran's a right knee arthrotomy (residuals of a 
tear of the medial meniscus) and traumatic arthritis of the 
right knee prior to September 10, 2003, was manifested by 
subjective complaints of progressive pain in his right knee, 
difficulty in climbing stairs, some discomfort in squatting, 
instability, pain walking on stairs or sitting a long time, 
and pain with walking more than 2-3 blocks, and objective 
findings of extension to zero degrees and flexion to 120 
degrees, some anterior posterior movement, a varus deformity, 
a 15 degree flexion contracture, and pain on movement without 
additional decrease in range of motion; there was no 
objective evidence of lateral instability, dislocation, 
hyperextension, effusion, swelling, heat, and edema.

3.  From November 1, 2004, the veteran's right total knee 
replacement is manifested by subjective complaints of pain at 
level 4-5/10 scale, not being able to fully bend his right 
knee, being able to walk only two blocks before requiring 
rest due to cramps in his thigh area, being unable to tie 
shoelaces, and having difficulty traversing stairs; and 
objective findings of a stable gait, active range of motion 
from zero to 90 degrees in extension to flexion, edema, 
effusion, tenderness, and mild increase in fatigue, weakness, 
lack of endurance, and pain without additional decrease in 
range of motion. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for right knee arthrotomy (residuals of a tear of the 
medial meniscus) prior to September 10, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5259 
(2005).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for traumatic arthritis of the right 
knee prior to September 10, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5259, 5260, 5261 (2005).

3.  The schedular criteria for an initial evaluation in 
excess of 30 percent for right total knee replacement from 
November 1, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5055 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in April 2004.  As previously 
noted, the original RO decision that is the subject of this 
appeal was entered in March 1998, which was before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the United States Court of Appeals for Veterans 
Claims (Court) also made it clear that where, as in this 
case, notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Also see VAOPGCPREC 7-2004.  The VCAA notice sent in 
April 2004 complies with all requirements in 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in that it: (1) informs 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informs the 
claimant about the information and evidence that VA will seek 
to provide; (3) informs the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) requests or tells the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  In this 
case, the April 2004 notice included all four elements.   

The Board concludes that the discussions in the March 1998 
and October 2004 rating decisions, the July 1998 Statement of 
the Case (SOC), and the Supplemental Statement of the Case 
(SSOC) in January 1999, October 2004, and May 2005, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the October 2004 SSOC informed the veteran of 
the implementing regulations, including that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claim addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran a VA medical examination in December 
1998 and September 2004, which addressed the status of the 
veteran's right knee arthrotomy (residuals of a tear of the 
medial meniscus) and traumatic arthritis of the right knee, 
and right total knee replacement disabilities.  The 
evaluations are adequate for rating purposes; there is 
sufficient medical evidence of record to make a decision on 
the claim on appeal.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity 
occasioned by the current level of disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To determine the current 
level of impairment, the disability must be evaluated in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2005).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognized actually painful, unstable, or malaligned 
joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Until the two service-connected knee disabilities were 
combined and rated as a single disorder, effective September 
10, 2003, the veteran's service-connected right knee 
arthrotomy (residuals of a tear of the medial meniscus) was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(Cartilage, semilunar, removal of, symptomatic).  Under this 
diagnostic code, a 10 percent rating was assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005). 

Until the two service-connected knee disabilities were 
combined and rated as a single disorder, effective September 
10, 2003, the veteran's traumatic arthritis of the right 
knee was evaluated under Diagnostic Code 5010 (Traumatic 
arthritis), which is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010 (2005).  Under this code, disability will be rated 
on the basis of limitation of motion of the specific joint or 
joints involved.  When the limitation of motion of a specific 
joint or joints is noncompensable under the appropriate 
diagnostic code, however, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.

Diagnostic Code 5260 provides a noncompensable evaluation 
for flexion of the leg limited to 60 degrees, a 10 percent 
rating for flexion limited to 45 degrees, a 20 percent 
rating for flexion limited to 30 degrees, and a 30 percent 
rating for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005). 

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating is assigned where extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005). 

Normal range of motion in the knee is represented by zero 
degrees extension to 140 degrees flexion.  §  4.71, Plate II 
(2005). 

A recent General Counsel opinion determined that a veteran 
can receive separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 if a particular knee disorder or two 
different knee disorders cause both limitation of flexion 
and limitation of extension of the same joint.   See 
VAOPGCPREC 9-2004.

Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
Diagnostic Codes 5256 (Ankylosis of knee), 5261 (Limitation 
of leg extension), or 5262 (Impairment of tibia and fibula), 
with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records; his contentions, including testimony provided at 
hearings; VA records for treatment from June 1999; various 
private treatment records; and VA examination reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).
 
Evaluation prior to September 10, 2003

A review of the record indicates that increased evaluations 
for a right knee arthrotomy (residuals of a tear of the 
medial meniscus) and traumatic arthritis of the right knee 
prior to September 10, 2003, are not warranted.

Prior to undergoing a total right knee replacement, the 
veteran's right knee arthrotomy, residuals of a tear of the 
medial meniscus, was rated as 10 percent disabling under 
Diagnostic Code 5259, which is based on a history of 
undergoing removal of semilunar cartilage with 
symptomatology.  The VA Office of the General Counsel (OGC) 
issued an opinion stating that limitation of motion is a 
relevant consideration under Diagnostic Code 5259 and that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  See VAOPGCPREC 9-98.

During the period from December 1997 to September 2003, the 
veteran's subjective complaints consisted of progressive pain 
in his right knee, difficulty in climbing stairs, some 
discomfort in squatting, instability, pain walking on stairs 
or sitting a long time, and pain with walking more than 2-3 
blocks.  The objective evidence, as shown by physical 
examinations by private medical providers and on VA 
examination, shows the veteran had good range of motion in 
his right knee.  He consistently demonstrated extension to 
zero degrees and flexion to 120 degrees.  He had some 
anterior posterior movement, as determined by a positive 
Lachman's anterior drawer sign.  But, he showed no lateral 
instability, no dislocation, no effusion, no swelling, no 
heat, and no edema.  Consequently, manifestations of a right 
knee arthrotomy, residuals of a tear of the medial meniscus, 
did not meet the criteria for a higher rating under 
Diagnostic Codes 5260, 5261, and 5257, as he showed no 
limitation of motion in extension, only a 20 degree 
limitation of motion in flexion, and no lateral instability 
or recurrent subluxation.  Flexion must be limited to 45 
degrees to receive a compensable rating under Diagnostic Code 
5260.  At least "slight" lateral instability or recurrent 
subluxation must be shown to meet the criteria for a 
compensable rating under Diagnostic Code 5257.  Based on the 
same objective evidence, an increase for traumatic arthritis 
is not warranted.  In every instance where the schedule does 
not provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2005).  

Diagnostic Code 5258 (Cartilage, semilunar, dislocated, with 
frequent episodes of "locking" pain, and effusion into the 
joint) did not apply, whereas, objective evidence did not 
reflect any episodes of dislocation or effusion.  The Board 
finds Diagnostic Code 5262 (Tibia and fibula, impairment of) 
to be inapplicable because the veteran has not been shown to 
have any impairment of the tibia and fibula.  Diagnostic Code 
5263 (Genu recurvatum) was also considered in light of the 
veteran's positive Lachman's test; however, physical 
examinations prior to the veteran's knee replacement surgery 
were repeatedly negative for weakness.  Moreover, 
hyperextension was not seen, as extension to zero degrees was 
consistently noted and objective evidence showed a 15 degree 
flexion contracture in October 2001. 

Objective evidence also demonstrated a varus deformity and 
pain on movement.  In this regard, the Board considered the 
DeLuca factors; however, the slight reduction in flexion was 
not enough to warrant a higher rating.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991) (explaining that 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded).  Thus, the 
results of the private and VA examinations, which included 
the impact of pain and functional loss associated therewith, 
did not show, during any portion of the appeal period, 
limitation of extension or flexion that would warrant a 
rating under Diagnostic Codes 5260 or 5261. See 38 C.F.R. 
§§ 4.40, 4.45; Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca, 8 at 206 (1995).  In conclusion, the 
preponderance of the evidence is against the veteran's claim 
for increased evaluations prior to September 10, 2003, for a 
right knee arthrotomy (residuals of a tear of the medial 
meniscus) and traumatic arthritis of the right knee.  A basis 
for a staged rating for traumatic arthritis has not been 
presented, as the disorder is not shown to be more than 10 
percent disabling during any portion of the appeal period.  
Accordingly, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

November 1, 2004, to the Present

The record following the veteran's September 2003 total right 
knee replacement does not indicate that a rating increase is 
warranted in excess of the minimum 30 percent assigned, 
following a total schedular evaluation pursuant to the rating 
criteria.  The post-operative evidence is essentially the 
results of a September 2004 VA examination.  At that 
examination the veteran had subjective complaints of pain at 
level 4-5/10 scale, not being able to fully bend his right 
knee, being able to walk only two blocks before requiring 
rest due to cramps in his thigh area, being unable to tie 
shoelaces, and having difficulty traversing stairs.  
Objective evidence indicated edema, effusion, mild weakness, 
and tenderness.  There was no clinical evidence of 
mediolateral or anteroposterior instability and the veteran's 
gait was stable.  There was no callosity or ankylosis and 
active range of motion was zero to 90 degrees in extension to 
flexion.  In comparison to preoperative findings, the 
veteran's right knee symptoms have both improved and 
deteriorated.  For instance, he no longer has any signs of 
anteroposterior instability; however, his range of motion in 
flexion has decreased 30 degrees.  Overall, the objective 
evidence does not reflect that a rating greater than 30 
percent is appropriate.  The veteran does not meet the 
criteria under Diagnostic Code 5256, since his right knee 
joint is not ankylosed in either a favorable or unfavorable 
position.  As noted, he had full extension and flexion to 90 
degrees.  As such, a compensable evaluation is not 
demonstrated under Diagnostic Code 5261 either.  The 
September 2004 examination revealed no instability or loose 
motion; consequently, application of Diagnostic Code 5262 
would not afford the veteran a rating in excess of 30 
percent.  Thus, the Board concludes that the veteran's right 
total knee replacement does not meet the criteria for a 
rating higher than 30 percent.

Consideration was also given to functional impairment.  
Objective evidence indicated that with activity, the veteran 
experienced a mild increase in fatigue, weakness, and lack of 
endurance.  Pain was shown to have the major functional 
impact; however, there was no decrease in range of motion.  
Repeated sitting and standing also did not decrease the range 
of motion.  Consequently, functional impact was not 
demonstrated to a compensable degree.  See Schafrath, 1 Vet. 
App. at 592 (1991).  The Board concludes that the unfavorable 
evidence outweighs the favorable evidence of an increase, and 
reasonable doubt is not for application. 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Extraschedular Consideration

The Board finds that the veteran is not entitled to 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) for his service-connected right knee 
disabilities, either before September 10, 2003, or after 
November 1, 2004.  The record indicates that the veteran 
teaches part-time at a community college.  Although testimony 
indicated that his employer made certain accommodations for 
the veteran's right knee disabilities, the veteran has failed 
to present any evidence of particular circumstances, such as 
frequent periods of hospitalization or marked interference 
with employment due to his service-connected right knee 
disabilities that render impractical the application of the 
regular rating criteria.  Testimony indicated that the 
veteran would love to work part-time, but it did not clearly 
attribute his part-time status to his right knee 
disabilities.  There is no evidence, such as a statement from 
his employer, showing that the veteran has been economically 
harmed, solely by his right knee disabilities, beyond the 
degree of disability anticipated by the 10 percent ratings 
prior to September 10, 2003, or by the current 30 percent 
rating.  The veteran had only one hospitalization for his 
right knee.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell, supra; Shipwash, 
supra; Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  As there is no objective 
evidence showing that the veteran's service-connected a right 
knee arthrotomy (residuals of a tear of the medial meniscus) 
and traumatic arthritis of the right knee, or right total 
knee replacement, by themselves, have a substantial impact 
upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of an extraschedular evaluation, 
under the guidelines of 38 C.F.R. § 3.321(b)(1), is not 
warranted.


ORDER

An evaluation in excess of 10 percent for a right knee 
arthrotomy (residuals of a tear of the medial meniscus) prior 
to September 10, 2003, is denied.

An initial evaluation in excess of 10 percent for traumatic 
arthritis of the right knee prior to September 10, 2003, is 
denied.

An evaluation in excess of 30 percent for a right total knee 
replacement from November 1, 2004, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


